United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 02-20511
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PAUL MCCANN, JR.,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-01-CR-610-12
                         --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Attorney Daucie Elana Shefman, appointed to represent Paul

McCann, Jr., on appeal, has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).    McCann has not filed a response to counsel’s motion and

brief.    Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.    Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20511
                               -2-

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.